





CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT, dated as of _______ ____, 2019, is made by and
between Tractor Supply Company, a Delaware corporation (the “Company”), and
______________ (the “Executive”).


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the Company's senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.Term of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue in effect through February 28, 2021 (the “Term”);
provided, however, that if a Change in Control occurs during the Term, the Term
shall expire no earlier than the second anniversary of the date on which such
Change in Control occurs.


3.Company's Covenants. In order to induce the Executive to remain in the employ
of the Company and in consideration of the Executive's covenants set forth in
Section 4 hereof, the Company agrees, under the conditions described herein, to
pay the Executive the Severance Payments and the other payments and benefits
described herein. No Severance Payments or other benefits shall be payable or
provided under this Agreement unless there shall have been (or, under the terms
of the last sentence of the paragraph following Section 6(a)(vi) hereof, there
shall be deemed to have been) a termination of the Executive's employment with
the Company on or following a Change in Control and during the Term. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.





--------------------------------------------------------------------------------







4.The Executive's Covenants.


(a)    Employment. The Executive agrees that, subject to the terms and
conditions of this Agreement, in the event of a Change in Control during the
Term, the Executive will remain in the employ of the Company until the earliest
of (i) a date which is six (6) months from the date of such Change in Control,
(ii) the Date of Termination by the Executive of the Executive's employment for
Good Reason or by reason of death, Disability or Retirement, or (iii) the
termination by the Company of the Executive's employment for any reason.


(b)    Noncompetition, etc. The Executive agrees that the Executive will not,
during Executive’s employment and for a period of eighteen (18) months from the
Date of Termination of the Executive’s employment by the Company following a
Change in Control, (i) directly or indirectly become an employee, director,
consultant or advisor of, or otherwise affiliated with, any retailer principally
in the farm and ranch sector with more than five (5) stores or more than $15
million in annual revenues in the United States, (ii) directly or indirectly
solicit or hire, or encourage the solicitation or hiring of, any person who was
an employee of the Company at any time on or after such Date of Termination
(unless more than six months shall have elapsed between the last day of such
person's employment by the Company and the first date of such solicitation or
hiring), or (iii) disparage the name, business reputation or business practices
of the Company or any of its officers or directors, or interfere with the
Company's existing or prospective business relationships. The Executive also
agrees that the Executive will not, during Executive’s employment and following
the Date of Termination of Executive’s employment, without the written consent
of the Company, disclose to any person, other than as required by law or court
order, any confidential information or trade secrets obtained by the Executive
while in the employ of the Company; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or any
specific information or type of information generally not considered
confidential by persons engaged in the same business as the Company. The
Executive acknowledges that these restrictions are reasonable and necessary to
protect the Company's legitimate interests, that the Company would not have
entered into this Agreement in the absence of such restrictions, and that any
violation of these restrictions will result in irreparable harm to the Company.
The Executive agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation hereof, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
Executive further agrees to make any person or entity with whom Executive
becomes employed or affiliated with during the eighteen (18) month period from
the Date of Termination of the Executive’s employment by the Company following a
Change in Control aware of the provisions of this Section 4(b) upon commencing
employment or affiliation with such person or entity.


(c)     Return of Confidential Information. Upon termination of Executive’s
employment with the Company or at any other time upon the Company’s request,
Executive


2



--------------------------------------------------------------------------------





shall promptly return to the Company all originals and all copies (including
photocopies and facsimiles and copies on computers or other means of electronic
storage) of all materials relating in any way to confidential information or the
business of the Company or any affiliates of the Company, whether made or
compiled by Executive or furnished to Executive by virtue of his or her
employment with the Company and will so represent to the Company. Upon
Executive’s termination of employment with the Company, Executive shall also
return to the Company all Company property in his or her possession.


5.
Compensation Other Than Severance Payments.



(a)    If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall continue to
pay the Executive's full salary to the Executive through the Date of Termination
(the “Accrued Salary”) at the rate in effect immediately prior to the Date of
Termination or, if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, together with
all compensation and benefits payable to the Executive through the Date of
Termination under and in accordance with the terms of the Company's compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason. Any Accrued Salary shall be paid to the Executive
within thirty (30) days of the Date of Termination, with the payment date
determined by the Company in its sole discretion.


(b)    If the Executive's employment shall terminate for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive's normal post-termination compensation and benefits, if any;
provided, however, that, the severance benefits provided in Section 6 hereof
shall be exclusive and the Executive shall not be entitled to participate in, or
receive severance benefits under, any other severance plan or program that may
be adopted by the Company or any other employment agreement. Any
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.


6.
Severance Payments.



(a)    Severance Payments. If the Executive's employment is terminated following
a Change in Control and during the Term, other than (A) by the Company for
Cause, (B) by reason of death, Disability or Retirement, or (C) by the Executive
without Good Reason, then the Company shall pay the Executive the following
amounts, and provide the Executive the following benefits (collectively, the
“Severance Payments”), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof:


(i)    The Company shall pay to the Executive a lump sum severance payment, in
cash, equal to 1.5 times the sum of (x) the Executive's base salary as in


3



--------------------------------------------------------------------------------





effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (y) the average of Executive's annual bonus(es) or
award(s) for the three (3) fiscal years (or such shorter number of full fiscal
years during which Executive was employed by the Company or its successor)
pursuant to any cash bonus plan maintained by the Company in respect of the
fiscal years preceding the Date of Termination or, if higher, in respect of the
fiscal years preceding the Change in Control (or if Executive shall not have
been employed for a full fiscal year as of the Date of Termination, the amount
of the applicable annual bonus in effect for the Executive as of the Date of
Termination, or if greater, the date of the Change in Control, that would have
been earned if results for that portion of the fiscal year in which the Date of
Termination or Change of Control, as applicable, occurs were annualized).


(ii)    The Company shall pay to Executive a lump sum payment, in cash, equal to
the estimated cost of procuring for the Executive and his dependents: life,
disability, accident and health insurance benefits for a period of two years
following the Date of Termination. The Executive will continue to be eligible to
elect any statutory continuation rights or any portability rights the Executive
may have, in accordance with the applicable requirements of such rights, at the
sole cost of the Executive, and the duration of any continuation rights shall
not be extended by this Agreement. For purposes of this subparagraph (ii), the
Company may modify or discontinue the payment contemplated by this Agreement to
the extent reasonably necessary to avoid the imposition of any excise taxes on
the Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable).


(iii)    Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan or similar plan or agreement to the contrary, as of
the Date of Termination, (x) the Executive shall be fully vested in all
outstanding options to acquire stock of the Company (or the options of any
parent, surviving, or acquiring company then held by the Executive) and all then
outstanding restricted shares of stock of the Company and other equity-based
awards (including restricted stock units of the Company and, except as otherwise
provided in the applicable award agreement, any awards subject to
performance-vesting conditions shall be settled assuming the “target” level of
performance shall have been achieved) (or, in each case, such parent, surviving
or acquiring company) held by the Executive, and (y) subject to any limitation
on exercise in any such plan or agreement that may not be amended without
stockholder approval, all options referred to in clause (x) above shall be
immediately exercisable and shall remain exercisable until the earlier of (1)
the second anniversary of the Date of Termination, or (2) the otherwise
applicable expiration date of the term of such option. For the avoidance of
doubt, settlement of any restricted stock units (including performance units),
the vesting of which is accelerated pursuant to this Agreement, shall occur upon
vesting pursuant to this


4



--------------------------------------------------------------------------------





Section 6(a)(iii), subject to any previous legally binding deferral election
regarding such units.


(iv)    To the extent that the full vesting of any stock option, share of
restricted stock or other equity-based award, or the full exercisability of any
stock option or other equity-based award, provided for in Section 6(a)(iii)
should violate any law, rule or regulation of any governmental authority or
self-regulatory organization applicable to the Company, or to the extent
otherwise determined by the Company in its sole discretion, the Company may, in
lieu of providing any vesting or exercisability rights pursuant to Section
6(a)(iii), (x) cancel any or all of the Executive’s outstanding options in
exchange for a lump sum payment, in cash, equal to the excess of the fair market
value of the shares of stock underlying such options (whether or not vested or
exercisable) on the Date of Termination (as reasonably determined by the Board
in good faith) over the aggregate exercise price provided for in such stock
options, and (y) repurchase any shares of restricted stock or other equity-based
awards (including restricted stock units of the Company) at their fair market
value (as determined by the Board without regard to the restrictions on such
shares of stock). For the avoidance of doubt, settlement of any restricted stock
units (including performance units), the vesting of which is accelerated
pursuant to this Agreement, shall occur pursuant to this Section 6(a)(iv),
subject to any previous legally binding deferral election regarding such units.


(v)    The Company shall pay to the Executive a lump sum amount, in cash, equal
to the average of the actual annual bonus(es) or award(s) received by the
Executive pursuant to any cash bonus plan maintained by the Company in respect
of the three (3) most recent fiscal years which occurred immediately prior to
the Date of Termination (or such shorter number of full fiscal years during
which Executive was employed by the Company or its successor) (or if Executive
shall not have been employed for a full fiscal year as of the Date of
Termination, the amount of the applicable bonus in effect for the Executive as
of the Date of Termination, or if greater, the date of the Change in Control
that would have been earned if results for that portion of the fiscal year in
which the Date of Termination or Change of Control, as applicable, occurs were
annualized), multiplied by a fraction, the numerator of which is the number of
days in the current fiscal year through and including the Date of Termination,
and the denominator of which is 365.


(vi)    The Company shall provide the Executive with outplacement services
suitable to the Executive's position not to exceed $40,000 in amount and in no
event shall such amount be paid to Executive.


For purposes of this Agreement, the Executive's employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if within six (6) months prior to a Change
in Control where the Change in Control was under consideration at the time of
the following applicable termination event (x) the Executive's employment is
terminated by the Company without


5



--------------------------------------------------------------------------------





Cause, or (y) the Executive terminates his employment for Good Reason within six
(6) months of the occurrence of the event which constitutes Good Reason, or if
shorter, the end of the Term.


Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the Severance Payments and/or other benefits to be made to
the Executive pursuant to this Section 6(a) shall be made in reliance upon
Treasury Regulations promulgated under Section 409A of the Code, including
Section 1.409A-1(b)(9) of the Treasury Regulations (including any exceptions
from the application of Section 409A thereunder) and Section 1.409A-1(b)(4) of
the Treasury Regulations. For this purpose, each Severance Payment shall be
considered a separate and distinct payment for purposes of Section 409A of the
Code. However, to the extent any such payments are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no amount
shall be payable pursuant to this Section 6(a) unless Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s Severance Payments
shall not be provided to Executive prior to the earlier of (x) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive’s death. Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto).


(b)    Certain Reductions in Payment


(i)     Notwithstanding anything contained in this Agreement to the contrary, if
any payment or benefit the Executive would receive from the Company pursuant to
this Agreement or otherwise (“Payment”, “Payments” in the aggregate) would, as
determined by tax counsel to the Company reasonably acceptable to the Executive
(“Tax Counsel”), (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this Section 6(b), be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be adjusted to equal the Reduced Amount. The “Reduced Amount” will
be either (1) the largest portion of the Payments that would result in no
portion of the Payments (after reduction) being subject to the Excise Tax or (2)
the entire amount of the Payments, whichever amount after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed


6



--------------------------------------------------------------------------------





at the highest applicable marginal rate, net of the maximum reduction in federal
income taxes which could be obtained from a deduction of such state and local
taxes), results in the Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payments. If a reduction in Payments is to be made so
that the Payments equal the Reduced Amount, the Payments will be paid only to
the extent permitted under the Reduced Amount alternative, and the Executive
will have no rights to any additional payments and/or benefits constituting the
Payments. In no event will the Company or any stockholder be liable to the
Executive for any amounts not paid as a result of the operation of this Section
6(b). No portion of any Payment shall be taken into account which in the opinion
of Tax Counsel does not constitute a “parachute payment” within the meaning of
Code Section 280G(b)(2), including by reason of Code Section 280G(b)(4)(A)
(regarding reasonable compensation for services rendered after a change in
control).


(ii)    The Company shall reduce or eliminate the Payments by (i) first reducing
or eliminating those payments or benefits which are payable in cash and (ii)
then reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Change in Control. Any reduction made pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation. In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c)    Subject to the last paragraph of Section 6(a), the lump sum payments
provided for in Section 6(a) or 9(a) (as adjusted by Section 6(b)(i)) hereof
shall be made on the first payroll period of the Company occurring on or after
the date a Release (as defined below) is effective and becomes irrevocable, but
in all instances within sixty (60) days following the Date of Termination (the
“Release Consideration Period”), with the payment date determined by the Company
in its sole discretion. Notwithstanding the foregoing, if the Release
Consideration Period begins and ends in separate calendar years, then the lump
sum payments provided for in Section 6(a) or Section 9(a) (as adjusted by
Section 6(b)(i)) shall be made in the later calendar year in all instances.


(d)    The Company shall engage the accounting firm engaged by the Company for
general audit purposes, or a law firm regularly providing legal services to the
Company, as of the date immediately prior to the effective date of the Change in
Control, to perform any calculation necessary to determine the Reduced Payments,
if any, payable pursuant to Section 6(b). If the accounting firm so engaged by
the Company is also serving as accountant or auditor for the individual, entity
or group that will control the Company following the Change in Control, the
Company may appoint a nationally recognized accounting firm other than the
accounting firm engaged by the Company for general audit purposes to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. Any good faith


7



--------------------------------------------------------------------------------





determinations of the accounting firm or law firm made hereunder shall be final,
binding and conclusive upon the Company and Executive, subject to any
governmental proceedings challenging such determinations.


(e)    The Executive and the Company shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the
Payments. The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive (i) in obtaining or enforcing any benefit or right
provided by this Agreement or (ii) in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder. Such amounts shall be paid in
accordance with Section 409A of the Code, including Sections 1.409A-1(b)(11),
1.409A-3(g) and 1.409A-3(i)(1)(v) of the Treasury Regulations. Such payments
shall be made within five (5) business days after the later of (y) delivery of
the Executive's written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require delivered
within 20 days of a final, non-appealable judgment from a court of competent
jurisdiction or the binding conclusion of an audit, investigation or proceeding
by the IRS or applicable agency and (z) a final, non-appealable judgment from a
court of competent jurisdiction or the binding conclusion of an audit,
investigation or proceeding by the IRS or applicable agency.


(f)    All reimbursements and in-kind benefits described in this Agreement shall
be made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to the extent
applicable, including the amount of expenses eligible for reimbursement, and the
in-kind benefits provided, during any year pursuant to this Agreement shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other year, the reimbursement is made on or before the last day
of the calendar year following the calendar year the expense was incurred, and
the right to reimbursement or in kind benefit is not subject to liquidation or
exchange for another benefit.


(g)    For the avoidance of doubt, the parties acknowledge that the amount of
any payments under Section 6(a)(ii) of this Agreement shall be taxable to the
Executive and included in the Executive’s gross income, and that none of the
amounts payable hereunder are intended to reimburse Executive for any income
taxes payable with respect to such income.


(h)    Any and all Severance Payments provided pursuant to this Section 6 or
Section 9(a), as such payments may be adjusted by Section 6(b), shall only be
payable if the Executive (or Executive’s beneficiary in the event of Executive’s
death) timely delivers to the Company and does not revoke a general waiver and
release of claims in favor of the Company and related parties in substantially
in the form attached hereto as Exhibit A (the “Release”), and the revocation
period related to such Release has expired. Such Release shall be executed and
delivered (and the revocation period related thereto, if any, shall have lapsed
without revocation having been made) within the Release Consideration Period.




8



--------------------------------------------------------------------------------





7.
Termination Procedures and Compensation During Dispute.



(a)    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include an invitation to attend a meeting of the Board, to be held no sooner
than fifteen (15) days and no later than thirty (30) days following the date of
such Notice of Termination for the purpose of considering whether Cause existed
for the Executive’s termination. If the Executive elects to attend the meeting,
the Executive and his or her counsel shall be given the opportunity to address
the Board. At the conclusion of the meeting, the Board shall vote whether the
Executive was guilty of conduct giving rise to Cause hereunder, which vote shall
require not less than three-quarters (3/4) of the entire membership of the Board
in order to confirm the Executive’s termination for Cause. If the Board fails to
confirm the Executive’s termination for Cause, the Board may elect to reinstate
the Executive or treat the termination as a termination without Cause for
purposes of this Agreement. The Company shall have no liability to the Executive
with respect to any benefit other than cash compensation that is denied the
Executive during the period between the delivery of a Notice of Termination for
Cause and the Board’s subsequent failure to confirm that Cause existed. Notice
of Termination due to a Good Reason must be provided by the Executive to the
Company within ninety (90) days of the occurrence of the event which is the
basis for such Good Reason.


(b)    Date of Termination. The “Date of Termination,” with respect to any
termination of the Executive's employment after a Change in Control and during
the Term, shall mean the date specified in the Notice of Termination which,
except in the case of a termination for Cause, shall not be less than fifteen
(15) days and no more than thirty (30) days from the date such Notice of
Termination is given and in the case of a “Good Reason,” shall mean the notice
and cure period requirements contained in Sections 7(a) and 16(m) herein.
Notwithstanding the foregoing, the Company shall have the right to restrict the
Executive’s access to Company facilities and properties, and to terminate the
Executive’s authority to act on behalf of the Company, in such manner as the
Company, in its sole discretion, shall deem appropriate during the period
between the delivery of such a Notice of Termination and the Date of
Termination. The Date of Termination with respect to a termination for Cause
shall be the date the Notice of Termination is delivered to the Executive or
such later date as the Company shall expressly provide; provided, however, that
if a Notice of Termination for Cause is delivered to the Executive and the Board
subsequently determines pursuant to Section 7(a) hereof that Cause did not exist
but does not reinstate the Executive, the Date of Termination shall be deemed to
be the date of such Board determination.




9



--------------------------------------------------------------------------------





8.No Mitigation. The Company agrees that, if the Executive's employment with the
Company terminates during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise except as set forth in
Section 6 (and as permitted by Section 409A of the Code) or as otherwise
expressly provided herein.


9.
Successors; Binding Agreement.

 
(a)    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to or upon the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms (including the determination of the applicable payment
date) as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control
(a “Change in Control Payment”) except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. For purposes of a Change in Control Payment
described in the previous sentence, such payment shall only occur if the
succession is a “change in control” of the Company as defined in Treasury
Regulation 1.409A-3(i)(5). For the avoidance of doubt, if the Executive receives
a Change in Control Payment pursuant to this Section 9(a), then the Executive
shall not be entitled to any Payment under Section 6(a) following his subsequent
termination of employment. Notwithstanding the foregoing, if the Company
successfully obtains such assumption and agreement prior to or upon the
effectiveness of any such succession and the successor extends an offer of
employment to the Executive, any termination of the Executive’s employment with
the Company incident to such succession shall be ignored for purposes of this
Agreement; provided that nothing contained in this Section 9(a) shall limit the
Executive’s right to terminate employment with the successor for Good Reason if
the succession constitutes a Change in Control and the successor takes any
action subsequent to such succession that would constitute Good Reason
hereunder.


(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this


10



--------------------------------------------------------------------------------





Agreement to the executors, personal representatives or administrators of the
Executive's estate.


10.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


To the Company:
        
Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attention: Corporate Secretary


11.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be designated by the Board
and complies with Section 409A of the Code. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 4, 6 and 7 hereof) shall
survive such expiration.


12.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




11



--------------------------------------------------------------------------------





14.Settlement of Disputes. Except as otherwise provided by law, this Agreement
or the specific terms of any employee benefit plan of the Company, all claims by
the Executive for benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing. The Executive shall provide the
Board with all materials and information reasonably requested by the Board in
connection with its review of any such claim. Any denial by the Board of a claim
for benefits under this Agreement shall be delivered to the Executive in writing
within 90 days of its receipt of the claim and shall set forth the specific
reasons for the denial, the specific provisions of this Agreement relied upon, a
description of any additional material or information necessary to perfect the
claim, and a statement of the Executive’s right to file an action under ERISA.
The Board shall afford a reasonable opportunity to the Executive for a review of
the decision denying a claim and shall further allow the Executive to appeal to
the Board a decision of the Board within sixty (60) days after notification by
the Board that the Executive's claim has been denied. In pursuing his or her
appeal, the Executive shall be permitted to submit written comments, documents,
records or other relevant information relating to his or her claim. In addition,
the Executive will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim. The Company’s review will take into account all information
submitted by the Executive regarding the claim, regardless of whether or not
such information was submitted or considered in the initial determination. The
Company will render its decision on such review within a reasonable period of
time, but not later than 60 days from the Company’s receipt of the Executive’s
written appeal. If the appeal is denied in whole or in part, the Executive will
receive a written notification of the denial which will include (i) the specific
reasons for the denial, (ii) reference to the specific provisions of the
Agreement upon which the denial was based and (iii) a statement of the
Executive’s right to bring an action under ERISA. The resolution of any disputes
shall be made strictly in accordance with Section 409A and the Treasury
Regulations issued thereunder, to the extent applicable.


15.Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Agreement may be subject to Section 409A of the Code, the Company may adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code.


12



--------------------------------------------------------------------------------







16.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(a)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.


(b)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.


(c)    “Board” shall mean the Board of Directors of the Company.


(d)    “Cause” for termination by the Company of the Executive's employment
shall mean (i) Executive’s failure or refusal to carry out the lawful directions
of the Company, which are reasonably consistent with the responsibilities of the
Executive’s position; (ii) a material act of dishonesty or disloyalty by
Executive related to the business of the Company; (iii) Executive’s conviction
of a felony, a lesser crime against the Company, or any crime involving
dishonest conduct; (iv) Executive’s habitual or repeated misuse or habitual or
repeated performance of the Executive’s duties under the influence of alcohol or
controlled substances; (v) any incident materially compromising the Executive’s
reputation or ability to represent the Company with the public or any act or
omission by the Executive that substantially impairs the Company’s business,
good will or reputation; or (vi) Executive’s breach of the noncompetition or
confidentiality provisions of Section 4(b).


(e)    “Change in Control” shall be deemed to have occurred if:


(i)Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 35% of the total voting power of the Company’s
then outstanding securities; provided, however, that no Change of Control shall
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or


(ii)During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board and any new director whose election to the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director being
referred to as the “Incumbent Board”) are replaced; provided, however, that to
the extent consistent with Section 409A of the Code, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than


13



--------------------------------------------------------------------------------





the Board (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Proxy Contest; or


(iii)Consummation of a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or


(iv)A sale or other disposition of all or substantially all of the assets of the
Company (other than in a transaction in which all or substantially all of the
individuals and entities who were the Beneficial Owners of outstanding voting
securities of the Company immediately prior to such sale or other disposition
beneficially own, directly or indirectly, substantially all of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such sale or other
disposition), or the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


For the avoidance of doubt, the definition of a Change in Control in this
Section 16(e) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations with respect to payments
that constitute a “deferral of compensation” within the meaning of Section 409A
of the Code and any inconsistencies between such section and this definition
(except for the selection of a higher percentage or more stringent ownership
requirement contained in this Section 16(e)) shall be reformed to the definition
of an applicable “change in the ownership,” change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of the
Company, as such terms are defined in Section 1.409A-3(i)(5) if the Treasury
Regulations. As a result, a Change in Control shall only be deemed to occur if
such event meets the requirements of Section 1.409A-3(i)(5) of the Treasury
Regulations, as such definition may be permissibly limited by this Section
16(e).


(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.




14



--------------------------------------------------------------------------------





(g)    “Company” shall mean Tractor Supply Company and, except in determining
whether or not any Change in Control of the Company has occurred, shall include
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.


(h)    “Date of Termination” shall have the meaning set forth in Section 7(b)
and Section 9 hereof.


(i)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.


(j)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(k)    “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.


(l)    “Executive” shall mean the individual named in the preamble to this
Agreement.


(m)    “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected within
the later of 30 days of the Company’s receipt of notice of Good Reason from the
Executive or prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:


(i)    the assignment to the Executive of any duties materially inconsistent
with the Executive's status as a senior executive officer of the Company or a
material adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to the Change in
Control;


(ii)    a material reduction by the Company in the Executive's annual base
salary as in effect on the date hereof or as the same may be increased from time
to time;


(iii)    the relocation of the Executive's principal place of employment to a
location more than 50 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of


15



--------------------------------------------------------------------------------





employment (or permitted relocation thereof) except for required travel on the
Company's business to an extent substantially consistent with the Executive's
present business travel obligations;


(iv)    the failure by the Company to pay to the Executive any material portion
of the Executive's current compensation, or to pay to the Executive any material
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;


(v)    the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive's total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other participants, as existed immediately prior to the Change in
Control; or


(vi)    the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled in accordance with the Company's normal vacation policy in effect at
the time of the Change in Control.


The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


(n)    “Notice of Termination” shall have the meaning set forth in Section 7(a)
hereof.


(o)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities


16



--------------------------------------------------------------------------------





or (iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.


(p)    “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


(q)    “Severance Payments” shall have the meaning set forth in Section 6(a)
hereof.


(r)    “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


                




































































17



--------------------------------------------------------------------------------







By: __________________________
Name:
Title: Chief Executive Officer




EXECUTIVE




____________________________
Name:


Address:


        
________________________________________


(Please print carefully)






















































































18



--------------------------------------------------------------------------------







EXHIBIT A


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) is hereby
entered into by and between __________ (“Executive”) and Tractor Supply Company
(the “Company”). 1 


WHEREAS, Executive and the Company have entered into a Change in Control
Agreement effective [DATE] (“COC Agreement”) outlining the terms and conditions
of Executive’s employment in the event of a Change in Control, including certain
Severance Payments, as defined in the Agreement;


WHEREAS, effective __________ (the “Date of Termination”), Executive’s
employment will terminate as contemplated in the COC Agreement and Executive
will be separated from his/her employment with the Company; and


WHEREAS, the Company and Executive do not anticipate that there will be any
disputes between them or legal claims arising out of Executive’s separation from
employment with the Company but, nevertheless, desire to ensure a completely
amicable parting and to settle fully and finally any and all differences or
claims that might arise out of Executive’s employment.


NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
the parties hereto agree as follows:
1.Severance Payments. In exchange for the general release of claims and other
good and valuable consideration in this Agreement, and as outlined in the COC
Agreement, the Company agrees to pay and provide to Executive the following
payments collectively referred to as the “Severance Payments” on the first
payroll period after the expiration of the seven (7) day revocation period (or
such later date as described in Section 13 herein):


(a)
In accordance with Section 6(a)(i) of the COC Agreement, a lump sum cash payment
of ____, less normal withholdings for federal and state income and payroll
taxes, which represents ___ 2 



-------------------------------------------
1 Form for employees over 40. Appropriate changes to be made for employees 40
and younger.
2 Insert applicable terms based on conditions at Date of Termination [1.5 times
the sum of (x) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstances constituting Good Reason, and (y) the
average of Executive’s annual bonus(es) or award(s) for the three (3) fiscal
years (or such shorter number of full fiscal years during which Executive was
employed by the Company or its successor) pursuant to any cash bonus plan
maintained by the Company in respect of the fiscal years preceding the Date of
Termination or, if higher, in respect of the fiscal years preceding the Change
in Control (or if Executive shall not have been employed for a full fiscal year
as of the Date of Termination, the amount of the applicable annual bonus in
effect for the Executive as of the Date of Termination, or if greater, the date
of the Change in Control, that would have been earned if


19



--------------------------------------------------------------------------------





results for that portion of the fiscal year in which the Date of Termination or
Change in Control, as applicable, occurs were annualized).]


(b)
In accordance with Section 6(a)(ii) of the COC Agreement, a lump sum cash
payment of ____, less normal withholdings for federal and state income and
payroll taxes, which constitutes the estimated cost of procuring for Executive
and his dependents life, disability, accident and health insurance benefits for
a period of two (2) years following the Date of Termination;



(c)
In accordance with Section 6(a)(iii) of the COC Agreement, effective as of the
Date of Termination, Executive shall be fully vested in the following
outstanding options to acquire stock of the Company, the following outstanding
restricted shares of stock, and/or equity-based awards [identify as
applicable]3, which, shall be immediately exercisable and shall remain
exercisable until the earlier of (1) the second anniversary of the date of
Termination, or (2) the otherwise applicable expiration dates of the terms of
such options; [or in the alternative, the following language should be included:
In accordance with Section 6(a)(iv) of the COC Agreement, a lump sum cash
payment of ___, which constitutes (x) the fair market value of Executive’s
outstanding options on the Date of Termination over the aggregate exercise price
provided for in such stock options and (y) the fair market value of Executive’s
shares of restricted stock or other equity-based awards ];



(d)
In accordance with Section 6(a)(v) of the COC Agreement, a lump sum cash payment
of ____, less normal withholdings for federal and state income and payroll
taxes, which is equal to the pro-rated average of the Executive’s actual annual
bonus(es) or award(s) pursuant to the [insert cash bonus plan]; and



(e)
In accordance with Section 6(a)(vi), a lump sum cash payment of ____ for
Executive’s outplacement services.



Executive acknowledges that the Severance Payments identified above are in
addition to any compensation and benefits Executive has earned from the Company
and that Executive would not be entitled to the Severance Payments but for
Executive’s execution and non-revocation of this Agreement. Executive further
acknowledges that the Severance Payments identified above are consistent with
and fully satisfy the terms of Section 6 of the COC Agreement and Section 409A
of the Code to the extent applicable. For the avoidance of doubt the relevant
Section 409A provisions of the COC Agreement are hereby incorporated by
reference, and this Agreement shall be administered in accordance with such
provisions.
---------------------------------------------------------------------------------------------------------------------------------
3 [outstanding options to acquire stock of the Company (or the options of any
parent, surviving, or acquiring company then held by the Executive) and all then
outstanding restricted shares of stock of the Company and other equity-based
awards (including restricted stock units of the Company, and except as otherwise
provided in the applicable award agreement, any awards subject to
performance-vesting conditions shall be settled assuming the “target” level of
performance shall have been achieved) (or, in each case, such parent, surviving
or acquiring company) held by Executive,]


20



--------------------------------------------------------------------------------









2.General Release of Claims. Executive, for himself/herself, his/her agents,
attorneys, heirs, administrators, executors, assignors, assignees, and anyone
acting or claiming to act on his/her or their joint or several behalf, hereby
waives, releases, and forever discharges the Company, its subsidiaries, business
units, affiliates, parent companies, predecessors, and successors, including but
not limited to, [list if needed], and any respective officers, directors,
employees, agents, and legal counsel (collectively, the “Released Parties”) from
any and all claims, causes of action, demands, damages, costs, expenses,
liabilities, grievances, or other losses, whether known or unknown, that in any
way arise from, grow out of, or are related to or connected with his employment
with the Company or the termination thereof or Executive’s service as an officer
or director of the Company or its affiliates or the termination of such service,
including, but not limited to, any and all matters related in any way to
Executive’s employment with or resignation or separation from the Company, or
the Executive’s ownership of Company stock (the “Released Claims”). In
compliance with the Older Workers Benefit Protection Act, Executive acknowledges
that Executive is also specifically waiving any claims under the federal Age
Discrimination in Employment Act, as amended. This Agreement does not prohibit
the following rights or claims: (1) claims that first arise after Executive
signs the Agreement or which arise out of or in connection with the
interpretation or enforcement of the Agreement itself; (2) any rights or claims,
whether specified above or not, that cannot be waived as a matter of law
pursuant to federal, state or local statute; (3) any rights Executive has to
indemnification from the Company under the Company’s certificate of
incorporation, bylaws or applicable law, in each case, as currently in effect,
and as may be in effect from time to time; and (4) any rights Executive has to
coverage under any director and officer liability insurance policy of the
Company. If it is determined that any Released Claim covered by this Agreement
cannot be waived as a matter of law, Executive expressly agrees that this
Agreement will nevertheless remain valid and fully enforceable as to the
remaining Released Claims.


3.Covenant Not to Sue. Executive hereby covenants and agrees that Executive has
not, and will not, file, commence or initiate any suits, grievances, demands, or
causes of action against the Released Parties based upon or relating to any of
the claims released and forever discharged pursuant to this Agreement. In
accordance with 29 C.F.R. § 1625.23(b), this covenant not to sue is not intended
to preclude Executive from bringing a lawsuit to challenge the validity of the
release language contained in this Agreement. If Executive breaches this
covenant not to sue, Executive hereby agrees to pay all of the reasonable costs
and attorneys’ fees actually incurred by the Released Parties in defending
against such claims, demands, or causes of action, together with such and
further damages as may result, directly or indirectly, from that breach.
Moreover, Executive agrees that he/she will not persuade or instruct any person
to file a suit, claim, or complaint with any state or federal court or
administrative agency against the Released Parties. The parties agree


21



--------------------------------------------------------------------------------





that this Agreement will not prevent Executive from filing a charge of
discrimination with the Equal Employment Opportunity Commission (“EEOC”), or its
equivalent state or local agencies, or otherwise participating in an
administrative investigation. However, to the fullest extent permitted by law,
Executive agrees to relinquish and forgo all legal relief, equitable relief,
statutory relief, reinstatement, back pay, front pay, and any other damages,
benefits, remedies, and relief to which Executive may be entitled as a result of
any claim, charge, or complaint against the Released Parties and agrees to forgo
and relinquish reinstatement, all back pay, front pay, and other damages,
benefits, remedies, and relief that he/she could receive from claims, actions,
or suits filed or charges instituted or pursued by any agency or commission
based upon or arising out of the matters that are released and waived by this
Agreement. The Parties intend that this paragraph and the release of claims
herein be construed as broadly as lawfully possible.


4.    Disclosures. Executive acknowledges and warrants that Executive is not
aware of, or that Executive has fully disclosed to the Company in writing, any
matters for which Executive was responsible or which came to Executive’s
attention as an employee of the Company that might give rise to, evidence, or
support any claim of regulatory violation, illegal conduct, unlawful
discrimination, or other cause of action against the Company or any of the
Released Parties.


5.    No Admission of Wrongdoing or Liability. Nothing contained in this
Agreement constitutes, may be construed as, or is intended to be an admission or
an acknowledgment by the Released Parties of any wrongdoing or liability, all
such wrongdoing and liability being expressly denied.
 
6.    Confidentiality. Executive agrees to maintain absolute confidentiality and
secrecy concerning the terms of this Agreement, including any Exhibits and
Attachments, and will not reveal or disseminate by publication in any manner
whatsoever this document or any matters pertaining to it to any other person,
including but not limited to any past or present employee, officer, or director
of the Company or any media representative, except as required by legal process.
This confidentiality provision does not apply to communications necessary
between Executive’s immediate family members, legal and financial planners, or
tax preparers who are also bound to uphold the confidentiality of this
Agreement.


7.    Cooperation. Executive agrees that he will reasonably cooperate with the
Company, its subsidiaries and affiliates, at any level, and any of their
officers, directors, shareholders, or employees at such times, manner and places
as reasonably and mutually acceptable (except that Executive agrees to appear at
such times, manner and places as may be directed by a court or pursuant to a
court order): (a) concerning requests for information about the business of the
Company or its subsidiaries or affiliates or Executive’s involvement and
participation therein; (b) in connection with any investigation or review by the
Company or any federal, state or local regulatory, quasi-regulatory or
self-governing authority (including, without limitation, the Securities and
Exchange Commission) as any such


22



--------------------------------------------------------------------------------





investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company; and (c) in connection with any formal or
informal legal matters in which Executive is named as a party or of which
Executive has specific and relevant knowledge or documents, including (without
limitation) any matters in which Executive is currently involved. Executive
understands that he will receive no additional compensation in connection with
his preparation for, reasonable assistance with or participation in any legally
required process after the Effective Date (including, without limitation,
responding to any discovery request, deposition notice or subpoena for
testimony). In all cases, however, Executive will be entitled to reimbursement,
upon receipt by the Company of suitable documentation, for reasonable and
necessary travel and other expenses which Executive may incur at the specific
request of the Company incurred in connection with his assistance and as
approved by the Company in advance and in accordance with its policies and
procedures established from time to time. Executive understands and agrees that
Executive’s cooperation may include, but not be limited to, making himself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents (other than such documents with respect to which Executive is the
beneficiary of the attorney-client privilege) which are or may come into
Executive’s possession all at times and on schedules that are reasonably
consistent with Executive’s other permitted activities and commitments.


If Executive is contacted by any party, potential party, attorney or other
individual or entity in regard to any dispute, potential dispute, litigation or
potential litigation matter relating to or involving the Company, its
subsidiaries and affiliates, or any of their officers, directors, shareholders,
or employees, Executive will first contact the Company before communicating with
such person or persons, and will allow legal counsel of the Company’s choosing
to participate in any such communication. If Executive receives notice that he
is required to provide testimony or information in any context about the
Company, any of its customers, or his employment with the Company to any third
party, Executive agrees to promptly inform [                ](or [his/her]
designee/successor) in writing, and to reasonably cooperate with the Company and
its attorneys in responding to (if necessary) such legal process.


Nothing in this Section 7 prohibits or restricts Executive at any time from: (i)
making any disclosure of information required by law; (ii) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal regulatory or law enforcement agency or legislative
body, or any self-regulatory organization; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal or state law relating to fraud, or any rule or
regulation of the Securities and Exchange Commission.


8.    Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment, and similar items relating to the
Company’s business that Executive generated or received from the Company remain
the Company’s


23



--------------------------------------------------------------------------------





sole and exclusive property. Executive agrees to promptly return to the Company
all property of the Company in Executive’s possession.


10.    Non-Disclosure. Executive acknowledges that from time to time Executive
had access to trade secrets, confidential information, data, and other
proprietary information of the Company whether or not developed, discovered, or
conceived by Executive (collectively, the “Confidential Information”). By way of
illustration, but not limitation, Confidential Information includes: all
customer lists, prospective customer lists, databases, processes, computer
programs, business data, marketing and business plans, budgets, unpublished
financial statements, licenses, information relating to the Company’s business
contracts, marketing strategies, and other secret or confidential matter
relating or pertaining to the business and services of the Company, whether
verbal, written, or electronic. Executive agrees that Executive will hold the
Company’s Confidential Information in the strictest confidence, will not
disclose such information to any person, firm, corporation, or other entity, and
will not use such information for any purpose not expressly authorized by the
Company.


11.    Breach of Agreement. If either party brings a claim for breach of the
terms of this Agreement, the prevailing party will be entitled to its reasonable
attorneys’ fees and expenses incurred in prosecuting or defending such an
action. This Agreement will be governed by the laws of the State of Tennessee.
The parties agree that venue and jurisdiction for any legal action arising out
of or in connection with this Agreement will be exclusively with courts of the
state of Tennessee and the United States District Courts for the State of
Tennessee.


12.    Binding Effect. This Agreement will be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, employees,
agents, legal counsel, heirs, successors, and assigns.


13.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which, taken together,
constitute one and the same agreement.


14.    Warranties and Representations. Executive hereby warrants and represents
that:


A.
Executive has carefully read and fully understands the comprehensive terms and
conditions of this Agreement and the release set forth therein;



B.
Executive is executing this Agreement knowingly and voluntarily, without any
duress, coercion, or undue influence by the Company, its representatives, or any
other person;



C.
Executive has had ample opportunity to consult with legal counsel of his/her own
choice before executing this Agreement;



24



--------------------------------------------------------------------------------







D.
Executive has pending no claim, complaint, grievance or any document with any
federal or state agency or any court seeking money damages or relief against the
Released Parties.



E.
The Severance Payments recited above constitute good and valuable consideration
for this release;



F.
Executive is fully satisfied with the terms and conditions of this Agreement
including, without limitation, the consideration paid to Executive by the
Company;



G.
Executive is not waiving rights or claims that may arise after the date this
Agreement is executed;



H.
Except as specifically provided herein, Executive has been paid all compensation
owed to Executive by the Company;



I.
Executive has had the right to consider the terms of this Agreement for a full
21 days and Executive hereby waives any and all rights to any further review
period; and



J.
Executive has the right to revoke this Agreement within seven (7) calendar days
after signing it (the “Revocation Period”) by providing prior to the expiration
of the Revocation Period, written notice of revocation by hand delivery or
facsimile transmission, to [name, title, address, email]. If Executive revokes
this Agreement during the Revocation Period, the Company’s obligations and
Executive’s obligations shall become null and void in their entirety.



15.    Entire Agreement; Severability of Terms. This Agreement, together with
the COC Agreement, the terms of which are incorporated herein by reference,
contain the complete, entire understanding of the parties hereto concerning the
subject matter hereof. In executing this Agreement, neither party relies on any
term, condition, promise, or representation other than those expressed herein.
This Agreement supersedes all prior and contemporaneous oral and written
agreements, with the exception of the COC Agreemet, and discussions with respect
to the subject matter hereof. This Agreement may be amended or modified only by
written agreement signed by both parties hereto. If any provision of this
Agreement is determined to be invalid or otherwise unenforceable, then that
invalidity or unenforceability will not affect any other provision of this
Agreement, which will continue and remain in full force and effect.


16.    Compliance with the Older Workers Benefit Protection Act. Executive
warrants and represents that Executive has been given 21 days to review this
Agreement with legal counsel and that Executive has had fair and full
opportunity to consider the terms contained in these documents. Executive
understands that Executive may revoke this


25



--------------------------------------------------------------------------------





Agreement within seven days after signing. Executive has the right to sign this
Agreement before the expiration of the 21-day consideration period, and if
he/she chooses to do so, understands he/she is waiving his/her right to the full
21-day consideration period. Executive acknowledges that if the release
consideration period and revocation period begin an end in separate taxable
years, the Severance Payments provided in Section 1 above shall be made in the
subsequent year in all instances regardless of the date the release is returned,
as provided in Section 6(c) of the COC Agreement.




Dated: ________________, 2018.        __________________________________
[Executive name]




Dated: ________________, 2018.        [Company name]


By:________________________________
    
















26

